DETAILED ACTION
The response filed on 11/10/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 22, 26, 28 and 32 are cancelled.
Claims 21, 23, 27 and 29 are amended.
No new claim(s) is/are added.
Claims 21, 23-25, 27 and 29-31 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed 11/10/2021, regarding “the PUCCH resource information is included in the RAR.” (see Remarks on page 6) have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the PUCCH in the RAR) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the argument is not persuasive.
Applicant's arguments with respect to claims 21 and 27 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
This Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21, 23-25, 27 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “transmitting, to the base station, the HARQ response in response to the RAR in a physical uplink control channel (PUCCH) at a timing which is determined based on the information included in the RAR and a preconfigured value” in line 11. It is unclear as to whether “a preconfigured value” is included in the RAR (i.e., part of the information; but the claim fails to recite as such) or a preconfigured value is generated by a 
Claim 27 recites “receiving, to the terminal, the HARQ response in response to the RAR in a physical uplink control channel (PUCCH) at a timing which is determined based on the information included in the RAR and a preconfigured value” in line 11. It is unclear as to whether “a preconfigured value” is included in the RAR (i.e., part of the information; but the claim fails to recite as such) or a preconfigured value is generated by a terminal. Thus, the claim is indefinite. For the purpose of examination, Examiner will interpret as best understood.
Claims 23-25 and 27-31 are also rejected for the same reason as being indefinite set forth above in claims 21 and 27 because they are dependent upon the rejected claims 21 and 27 respectively.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 21, 23, 25, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0219204 A1) hereinafter “Park” in view of Xiong et al. (US 2019/0393992 A1) hereinafter “Xiong”.

Regarding claim 21, Park discloses an operation method performed by a terminal in communication system (see FIG. 12, UE; see ¶ [0135]), the operation method comprising:
transmitting, to a base station, a random access message (see FIG. 12, step 2; see ¶ [0137], UE transmits an RA preamble/random access message to the base station; see ¶ [0079], transmitting RA using physical RACH/resource);
receiving, from the base station, a random access response (RAR) in response to the random access message within a window, the RAR including information indicating physical resources (see FIG. 12, step 3; see ¶ [0127] [0138-39], the user equipment receives RAR/random access response message within an RAR window; see ¶ [0081], in the RAR, a random access identifier (RAPID), a UL grant indicating a UL radio resource and timing advance commands can be included); and
transmitting, to the base station, a hybrid automatic repeat request (HARQ) response in response to the RAR (see FIG. 12, step 4; see ¶ [0139], UE transmit HARQ feedback (NACK) to the base station).
Although Park disclose the RAR including information indicating physical resources, but does not disclose physical resources used for transmitting a HARQ response.
Xiong discloses the RAR including information indicating physical resources used for transmitting a hybrid automatic repeat request (HARQ) response in response to the RAR (see ¶ [0047], a random access response (RAR) message comprising one or more parameters of the set of HARQ-PUCCH resource configuration parameters associated with the HARQ-PUCCH resource configuration information and provide the RAR message to the UE); and
transmitting, to the base station, the HARQ response in response to the RAR in a physical uplink control channel (PUCCH) at a timing which is determined based on the information included in the RAR and a preconfigured value (see ¶ [0047], provide the RAR message to the UE in order to the UE to determine the HARQ-PUCCH resource for the transmission of the HARQ-ACK feedback message using the HARQ-PUCCH resources; see ¶ [0037], the HARQ-PUCCH resource configuration information comprises information on NR PUCCH resources in time, frequency and/or code domain).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide physical resources used for transmitting a HARQ response as taught by Xiong, in the system of Park, so that it would provide to increase the reliability of communication between the gNodeB and the UE to employ a HARQ operation (Xiong: see ¶ [0032]).

Regarding claims 23 and 29, the combined system of Park and Xiong discloses wherein the physical resources includes a time resource and a frequency resource used for transmitting the HARQ response in response the RAR (Park: see ¶ [0081], in the RAR, a random access identifier (RAPID), a UL grant indicating a UL radio resource and Xiong: see ¶ [0037], the HARQ-PUCCH resource configuration information comprises information on NR PUCCH resources in time, frequency and/or code domain).

Regarding claims 25 and 31, the combined system of Park and Xiong discloses wherein the RAR includes at least one of a random access preamble identifier (RAPID) (Park: see ¶ [0081], in the random access response, a random access identifier (e.g., RAPID/random access preamble identifier) can be included).

Regarding claim 27, Park discloses an operation method performed by a base station (see FIG. 12, eNB; see ¶ [0135]), the operation method comprising:
receiving, from a terminal, a random access message (see FIG. 12, step 2; see ¶ [0137], UE transmits an RA preamble/random access message to the base station; see ¶ [0079], transmitting RA using physical RACH/resource);
transmitting, to the terminal, a random access response (RAR) in response to the random access message within a window (see FIG. 12, step 3; see ¶ [0127] [0138-39], the user equipment receives RAR/random access response message within an RAR window; see ¶ [0081], in the RAR, a random access identifier (RAPID), a UL grant indicating a UL radio resource and timing advance commands can be included); and
receiving, from the terminal, a hybrid automatic repeat request (HARQ) response to the RAR (see FIG. 12, step 4; see ¶ [0139], UE transmit HARQ feedback (NACK) to the base station).
Although Park disclose the RAR including information indicating physical resources, but does not disclose physical resources used for transmitting a HARQ response.
Xiong discloses the RAR including information indicating physical resources used for transmitting a hybrid automatic repeat request (HARQ) response in response to the RAR (see ¶ [0047], a random access response (RAR) message comprising one or more parameters of the set of HARQ-PUCCH resource configuration parameters associated with the HARQ-PUCCH resource configuration information and provide the RAR message to the UE); and
receiving, from the terminal, the HARQ response in response to the RAR in a physical uplink control channel (PUCCH) at a timing which is determined based on the information included in the RAR and a preconfigured value (see ¶ [0047], provide the RAR message to the UE in order to the UE to determine the HARQ-PUCCH resource for the transmission of the HARQ-ACK feedback message using the HARQ-PUCCH resources; see ¶ [0037], the HARQ-PUCCH resource configuration information comprises information on NR PUCCH resources in time, frequency and/or code domain).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide physical resources used for transmitting a HARQ response as taught by Xiong, in the system of Park, so that it would provide to increase the reliability of communication between the gNodeB and the UE to employ a HARQ operation (Xiong: see ¶ [0032]).

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Xiong further in view of Goto et al. (US 2021/0160917 A1) hereinafter “Goto”.

Regarding claims 24 and 30, Park discloses further comprising receiving, from the base station, downlink control information (DCI) which includes information indicating resources (see ¶ [0119] [0129], the RAR indicator included in the PDCCH in a DL control information (DCI) and PDCCH masked with RA-RNTI), but does not explicitly disclose a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI).
However, Goto discloses further comprising receiving, from the base station, downlink control information (DCI) which includes information indicating resources used for transmitting the RAR, wherein a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI) (see ¶ [0053] [0057], PDCCH is generated by adding a Cyclic Redundancy Check to the downlink control information (DCI) and CRC scrambled with RA-RNTI).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a cyclic redundancy check (CRC) of the DCI is scrambled by a random access-radio network temporary identifier (RA-RNTI) as taught by Goto, in the combined system of Park and Xiong, so that it would provide to achieve/satisfy the high reliability by differently using the DCI formats for notifying the uplink grant (Goto: see ¶ [0150]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/PETER CHEN/Primary Examiner, Art Unit 2462